Citation Nr: 1702038	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-33 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a heart condition as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that additional evidence has been received since the November 2012 statement of the case (SOC) with regard to the heart claim, including VA treatment records.  As the Veteran's heart claim is being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive remand.

The decision below addresses the tinnitus claim.  The issue of entitlement to service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's tinnitus had its onset in active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Determinations concerning service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303.

Service connection for a "chronic disease," including organic diseases of the nervous system such as tinnitus, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran asserts that he currently suffers from tinnitus that is related to his military service in Vietnam.  The Veteran's DD-214 lists his military occupational specialty as a field wireman in the United States Army.  In an October 2010 statement, the Veteran indicated that he served in the 22nd Infantry Regiment, 4th Infantry Division, which included approximately one year of service in Vietnam.  He stated he served on numerous fire support bases during which he was exposed to thousands of rounds being fired, including from howitzers and mortars.  He also reported exposure to loud noise from helicopters during his service.

The Veteran was afforded a November 2010 VA examination.  Consistent with the October 2010 Veteran's contention, the Veteran reported to the examiner being exposed in service to loud noise from mortars, M14s, M16s, incoming rockets and explosives.  He further reported experiencing high-pitched tinnitus in his ears constantly, which had its onset in Vietnam.  However, the examiner indicated it was less likely than not that the Veteran incurred tinnitus from exposure to noise in service.  He noted there is no mention of tinnitus in the Veteran's service treatment records and the evaluation did not show a noise induced hearing loss pattern.

The Board notes the Veteran is competent to describe the presence of tinnitus, including its onset.  Because tinnitus is a diagnosis based on purely subjective complaints of ringing in the ears, the Board may accept his statements in this regard.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Board finds no reason to doubt the veracity of the Veteran's statements regarding the presence and onset of his tinnitus.  The Veteran's statements to the November 2010 VA examiner are consistent with his lay statements during the appeal, including from May 2010, October 2010 and January 2012.  The Veteran's statements that he was exposed to gunfire, mortar fire and helicopters are competent and credible.

Further, although the November 2010 examiner provided a negative opinion, he did not provide a through rationale for his conclusion.  He simply stated the Veteran's service treatment records contain no mention of tinnitus and his evaluation did not show a noise induced hearing loss pattern.  The examiner does not adequately discuss the Veteran's competent and credible assertions of tinnitus since service, and instead based his conclusion on the lack of tinnitus noted during service.  Thus, it is of limited probative value.  Given the Veteran's competent and credible statements regarding his tinnitus, the Board finds the evidence is at least in equipoise as to whether or not the Veteran's current tinnitus began during military service and continued since service.

After resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has tinnitus that had its onset in service.  Accordingly, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303; see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, in recognition of our debt to our veterans, has taken upon itself the risk of error in awarding such benefits (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990))).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that additional development is necessary for the Veteran's claim for a heart condition, to include ischemic heart disease (IHD), as related to herbicide exposure in service.

Veterans exposed to Agent Orange or other listed herbicides in service are presumed service-connected for certain conditions, including IHD, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  For VA purposes, IHD associated with herbicide exposure includes myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease and coronary bypass surgery.  38 C.F.R. § 3.309(e).  Presumed exposure to an herbicide applies for a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

The evidence of record shows the Veteran served in Vietnam throughout 1970, during the Vietnam era.  As such, the Board presumes he was exposed to herbicide agents as there is no affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6).

The Veteran's claim of service connection for a heart condition was initially denied in February 2011 on the grounds that the Veteran had not been diagnosed with IHD or another disease associated with herbicide exposure.  A January 2010 VA examination showed no heart disability.  A May 2010 private treatment record indicated congestive heart failure and left heart failure.  The Board notes these conditions are not eligible for presumptive service connection under § 38 C.F.R. § 3.309(e).

However, subsequent to the November 2012 SOC, the Veteran submitted a December 2012 substantive appeal which indicated a long-standing IHD diagnosis.  Additionally, the November 2016 appellate brief indicated the Veteran has been diagnosed with atherosclerotic heart disease (ischemic heart disease).

Additional medical evidence was also submitted, including a December 2015 VA treatment record which noted heart failure.  Further, a November 2016 VA treatment record indicated "Peak exercise: HR 125 (82 % APMHR) 1.0-1.5 horizontal ST depression of myocardial ischemia in V5-6."  It stated an ECG was positive for ECG changes of myocardial ischemia.

Thus, as the Veteran has claimed and the evidence at least indicates that he may have IHD eligible for presumptive service connection, remand is required for an additional VA examination.  As the Veteran has been found exposed to herbicides during service, he should be provided an opportunity to submit medical records documenting a diagnosis of IHD or another relevant heart diagnosis.

In light of the remand, any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this issue is REMANDED for the following actions:

1.  Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his heart disorder, to include any treatment for IHD.  After securing the necessary release, the RO should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.

2.  Obtain all VA treatment records since November 2016.

3.  Thereafter, schedule the Veteran for a VA examination in connection with the heart condition claim.  The examiner should review the claims file and conduct any necessary testing.

The examiner should determine whether the Veteran has a heart disability that can be characterized as IHD.  He or she should list and discuss all heart diagnoses.

For each identified heart disorder, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during, or is otherwise related to the Veteran's service, to include his presumed exposure to herbicides therein.

In making the determination, the examiner should consider the recent medical records, including the November 2016 VA treatment record indicating myocardial ischemia.  Further, the lay evidence should also be addressed.

A complete rationale for any opinion reached should be provided.

4.  After the development requested above has been completed to the extent possible, readjudicate the claim remaining on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


